                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON DOYLE, et al.,                       :
         Plaintiffs,                       :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
LIBERTY MUTUAL INSURANCE,                  :       No. 19-3460
         Defendant.                        :


                                           ORDER

       AND NOW, this 4th day of October 2019, upon consideration of Defendant’s Motion to

Dismiss Count II (Bad Faith) of Plaintiffs’ Complaint (Document No. 6) and Plaintiffs’ Response

thereto (Document No. 7), it is ORDERED that:

   1. Defendant’s motion is GRANTED.

   2. Count II of the Complaint is DISMISSED without prejudice.

   3. Plaintiffs may file an amended complaint to add a bad faith claim—but only if they can

       plausibly do so—by October 11, 2019.



                                           BY THE COURT:




                                                                        .
                                           Berle M. Schiller, J.
